Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed March 28, 2022 in response to the Office Action of December 29, 2021 is acknowledged and has been entered.  Claims 1-4 and 13-20 have been cancelled. Claims 5, 6, and 10 have been amended. 
2.	Claims 5-12 and 21-29 are currently being examined.
Rejections Maintained
 Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications 61/876,492 and 61/819,141 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of 05/02/2014 for claims 23-29 because the claims recite wherein the CS1 antigen binding domain comprises SEQ ID NO: 19, or a sequence having at least 65% sequence identity to SEQ ID NO: 19,  wherein the nucleic acid sequence encodes a polypeptide comprising SEQ ID NO: 28, wherein the CS1 antigen binding domain comprises SEQ ID NO: 17, or a sequence having at least 65% sequence identity to SEQ ID NO: 17, wherein the nucleic acid sequence encodes a polypeptide comprising SEQ ID NO: 28, or a sequence having at least 65% sequence identity to SEQ ID NO: 28, wherein the nucleic acid sequence comprises SEQ ID NO: 18, or a sequence having at least 65% sequence identity to SEQ ID NO: 18, wherein the nucleic acid sequence comprises SEQ ID NO: 29, or a sequence having at least 65% sequence identity to SEQ ID NO: 29, wherein the CS1 antigen binding domain comprises SEQ ID NO: 20, or a sequence having at least 65% sequence identity to SEQ ID NO: 20, wherein the CS1 antigen binding domain comprises SEQ ID NO: 21, or a sequence having at least 65% sequence identity to SEQ ID NO: 21 and a review of the parent applications does not reveal support for the broadly claimed CAR. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  

Response to Arguments
	4.	Applicant argues that:

    PNG
    media_image1.png
    453
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    796
    677
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    752
    696
    media_image3.png
    Greyscale

Applicant's arguments have been considered and have been found partially persuasive. Support for claims 5-12, 21 and 22 is found in the provisional applications 61/819,141 and 61/876,492.  However, support for claims 23-29 is not found in the provisional applications because the applications do not disclose the sequences of the recited SEQ ID NOs or a sequence having at least 65% thereto. Thus, the priority date for claims 23-29 is 05/02/2014.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to a CS1 antigen binding domains that consists essentially of one scFv, wherein the CS1 antigen binding domain comprises SEQ ID NO: 19, or a sequence having at least 65% sequence identity to SEQ ID NO: 19,  wherein the nucleic acid sequence encodes a polypeptide comprising SEQ ID NO: 28, wherein the CS1 antigen binding domain comprises SEQ ID NO: 17, or a sequence having at least 65% sequence identity to SEQ ID NO: 17, wherein the nucleic acid sequence encodes a polypeptide comprising SEQ ID NO: 28, or a sequence having at least 65% sequence identity to SEQ ID NO: 28, wherein the nucleic acid sequence comprises SEQ ID NO: 18, or a sequence having at least 65% sequence identity to SEQ ID NO: 18, wherein the nucleic acid sequence comprises SEQ ID NO: 29, or a sequence having at least 65% sequence identity to SEQ ID NO: 29, wherein the CS1 antigen binding domain comprises SEQ ID NO: 20, or a sequence having at least 65% sequence identity to SEQ ID NO: 20, wherein the CS1 antigen binding domain comprises SEQ ID NO: 21, or a sequence having at least 65% sequence identity to SEQ ID NO: 21.  Thus, the scFv CS1 antigen binding domain of claims 23-29 encompasses variants of the claimed CS1 antigen binding domain sequences.
The state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable.  It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three complementarity determining regions (CDRs) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  However, the unpredictable sensitivity of proteins interaction and function  to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983, IDS) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36, IDS)  who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding.  Additionally, Abaza et al.  (Journal of Protein Chemistry, Vol. 11, No. 5, 1992, pages 433-444, IDS, see abstract in particular) teach single amino acid substitutions outside the antigenic site on a protein affects antibody binding. Furthermore,  Ibragimova and Wade (Biophysical Journal, Oct 1999, Vol. 77, pp. 2191-2198, IDS) teach that factors affecting protein folding and stability are governed by many small and often opposing effects and that even when the “rules” are known for altering the stability of a protein fold by the introduction of a single point mutation the result is not reliable because the balance of forces governing folding differs for different protein sequences, and that the determination of the relative magnitude of the forces governing the folding and stability of a given protein sequence is not straightforward (page 2191, first column, lines 12-17 and second column, lines 3-8).  Thus, given the above, it is clear that in the protein biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed invention. 
As it is drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.
 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  Thus, the instant specification may provide an adequate written description of a CS1 antigen binding domain of claims 23-29 per Lilly by structurally describing a representative number of variants encompassed by the claims, or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
In this case, the specification does not describe a scFv CS1 antigen binding domain of claims 23-29  in a manner that satisfies either the Lilly or Enzo standards.  Although the specification discloses five antibodies that specifically binds CS1 this does not provide a description of  the scFv CS1 antigen binding domain variants of claims 23-29 that would satisfy the standard set out in Enzo. 
The specification also fails to describe a scFv CS1 antigen binding domain of claims 23-29  by the test set out in Lilly.  The specification describes only discloses five antibodies that specifically binds CS1. Therefore, it necessarily fails to describe a "representative number" of species the variants of  the scFv CS1 antigen binding domain of claims 23-29.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
Thus, the specification does not provide an adequate written description of the variants of  the scFv CS1 antigen binding domains of claims 23-29 that is required to practice the claimed invention or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention.  

Response to Arguments
	6.	Applicant argues that without acquiescing to the merits of the Office’s assertion, Applicant has amended claim 5 to incorporate a similar limitation to that found in previous claim 6. Claim 5 as amended reads as follows:
5. A nucleic acid sequence encoding a chimeric antigen receptor (CAR) polypeptide, wherein the CAR polypeptide comprises a CS1 antigen binding domain, a transmembrane domain, an intracellular signaling domain, and a co-stimulatory signaling region, wherein the CS1 antigen binding domain consists essentially of one single-chain variable fragment (scFv) of an antibody that specifically binds CS1. 

Because claim 6 was not previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, Applicant respectfully requests the withdrawal of the pending written description rejection
	Applicant’s arguments have been considered and found partially persuasive.  The rejection of claims 5 and 7-12 is withdrawn in view of Applicant’s amendments.   However, the rejection of claims 23-29 is maintained because the specification does not provide an adequate written description of the variants of  the scFv CS1 antigen binding domain of claims 23-29 having at least 65% identity to the recited SEQ ID NOs: as previously set forth and above.  Thus, the rejection of claims 23-29 is maintained for the reasons previously set forth and above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 23-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (Leukemia,  October 29, 2013 28: 917-927, IDS), “Chu” for the reasons of record.
Chu teaches the generation of an anti-CS1 CAR lentiviral vector with the CS1-scFv from the Luc90 antibody. Chu teaches the generation of the anti-CS1 CAR, PCDH-CS1-scFv-myc tag-CD28-CD3 zeta (PCDH-CS1-CAR) lentiviral vector.  See p. 918-Generation of anti-CS1 CAR lentiviral construct and Figure 1.
  Chu teaches transducing natural killer (NK) cells with the PCDH-CS1-CAR lentiviral vector.  See p. 918-Lentivirus production and transduction of NK cells and Figure 1.
Chu teaches transducing NK cells expressing the PCDH-CS1-CAR suppress the growth of myeloma cells and prolong survival.  See abstract and Figures 2, 6 and 7. 
	The PCDH-CS1-CAR is encoded by the claimed SEQ ID NO: 29 and comprises and comprises the claimed SEQ ID NOs: 17, 19, and 28.  See pp. 15-17 and 40-41 and Table 1 of the instant specification.
The claimed nucleic acid SEQ ID NO: 18 encoding SEQ ID NO: 17 is comprised by the PCDH-CS1-CAR nucleic acid.  See Table 1 of the instant specification. 
The PCDH-CS1-CAR comprises SEQ ID NO: 28, as set forth above, which comprises a sequence that has 83% to SEQ ID NO: 21.  See Appendix.

Response to Arguments
	8.	Applicant argues that as discussed in detail above, Applicant asserts that the priority date for the present application is May 3, 2013 based on the disclosures found in the U.S. provisional application Serial No. 61/819,141. Additional support is also found in U.S. provisional application Serial No. 61/876,492 (filed September 11, 2013).
Applicant argues that therefore, Chu is not available as a prior art reference because it was not made public (October 29, 2013) until after the filing of both provisional applications to which the instant application claims priority. Applicant respectfully requests withdrawal of this rejection.
	Applicant’s arguments have been considered and found partially persuasive.  The rejection of claims 5-12 and 21 is withdrawn in view of Applicant’s amendments.  However, claims 23-27 and 29 have a priority date of 05/02/2014 as previously set forth and above.  Thus, the rejection of claims 23-27 and 29 is maintained for the reasons of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 23-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (Leukemia,  October 29, 2013 28: 917-927, IDS), “Chu” for the reasons of record.
Chu teaches as set for above. 
Chu additionally teaches that CARs expressing T or NK cells usually incorporate CD28 or 4-1BB as a co-stimulatory signal.  See p. 924-left column. 
Chu additionally teaches that the tumor antigens specific CARs carrying either CD28-CD3 or 4-1BB-CD3 signaling moieties can efficiently redirect NK cells to specifically target and kill tumors cells expressing the corresponding tumor antigens.  See p. 924-right column.
Chu does not actually construct a CAR with a 4-1BB co-stimulatory domain.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Chu and construct the PCDH-CS1-CAR with a 4-1BB co-stimulatory domain in place of  or in addition to the CD28 co-stimulatory domain because Chu teaches that CARs expressing T or NK cells usually incorporate CD28 or 4-1BB as a co-stimulatory signal and CARs carrying either CD28-CD3 or 4-1BB-CD3 signaling moieties can efficiently redirect NK cells to specifically target and kill tumors.  One would have been motivated to modify the PCDH-CS1-CAR with a 4-1BB co-stimulatory domain to obtain an optimal CS1-CAR and 4-1BB co-stimulatory domains were routinely used in the art for CAR co-stimulatory domains. 

Response to Arguments
	9.	Applicant argues that as discussed in detail above, Applicant asserts that the priority date for the present application is May 3, 2013 based on the disclosures found in the U.S. provisional application Serial No. 61/819,141. Additional support is also found in U.S. provisional application Serial No. 61/876,492 (filed September 11, 2013).
Applicant argues that therefore, Chu is not available as a prior art reference because it was not made public (October 29, 2013) until after the filing of both provisional applications to which the instant application claims priority. Applicant therefore respectfully requests withdrawal of the pending obviousness rejection.

	Applicant’s arguments have been considered and found partially persuasive.  The rejection of claims 5-12, 21 and 22 is withdrawn in view of Applicant’s amendments.  However, claims 23-27 and 29 have a priority date of 05/02/2014 as previously set forth and above.  Thus, the rejection of claims 23-27 and 29 is maintained for the reasons of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 5-12, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,358,494 (Yu et al. July 23, 2019) for the reasons  of record. 
The ‘494 claims are drawn to:
1. A chimeric antigen receptor (CAR) polypeptide, comprising a CS1 antigen binding domain, a transmembrane domain, an intracellular signaling domain, and a co-stimulatory signaling region, wherein the CS1 antigen binding domain consists of one single-chain variable fragment (scFv) of an antibody that specifically binds CS1. 
    2. The polypeptide of claim 1, wherein the costimulatory signaling region comprises the cytoplasmic domain of a costimulatory molecule selected from the group consisting of CD28 and 4-1BB. 
    3. The polypeptide of claim 1, wherein the CAR polypeptide is defined by the formula: SP-CS1-HG-TM-CSR-ISD; wherein "SP" represents a signal peptide, wherein "CS1" represents a CS1 antigen binding domain, wherein "HG" represents an optional hinge domain, wherein "TM" represents a transmembrane domain, wherein "CSR" represents a co-stimulatory signaling region, wherein "ISD" represents an intracellular signaling domain, and wherein "-" represents a bivalent linker. 
    4. The polypeptide of claim 1, wherein the intracellular signaling domain comprises a CD3 zeta (CD3.zeta.) signaling domain. 
    5. An isolated nucleic acid sequence encoding the recombinant polypeptide of claim 1. 
    6. A vector comprising the isolated nucleic acid sequence of claim 5. 
    7. An isolated cell comprising the vector of claim 6. 
    8. The isolated cell of claim 7, wherein the cell is selected from the group consisting of a T cell, a Natural Killer (NK) cell, and a cytotoxic T lymphocyte (CTL). 
    9. The isolated cell of claim 8, wherein the cell exhibits an anti-tumor immunity when the antigen binding domain of the CAR binds to CS1. 
    10. The polypeptide of claim 1, wherein the costimulatory molecule is CD28. 
    11. The polypeptide of claim 1, wherein the costimulatory molecule is 4-1BB.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘494 claims and make a nucleic acid vector comprising a CS1 CAR with the structures of claims 1-4, 10, and 11 because the ‘494 claims show that these structures are useful for a functional CS1 CAR.

11.	Claims 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,358,494 (Yu et al. July 23, 2019) as applied to claims 5-12, 21 and 22 above further in view of US 2005/0025763 (Williams et al. Feb. 3, 2005), “Williams” for the reasons of record.
The ‘494 claims teach as set forth above, but do not teach the sequence structures of claims 23-29. 
Williams teaches anti-CS1 antibodies and antigen binding fragments thereof for the treatment of diseases like cancer.  See Abstract and ¶¶ 0023-0024. 
Williams teaches the present invention is based in part on our discovery that there is no significant CS1 protein expression detected on platelets, red blood cells, endothelial cells (HuVECs), kidney cells, bronchial airway cells, small airway cells, prostate cells, liver cells or breast cells. CS1 expression is lymphoid specific, and is detected on cells from patients, including plasma cells from multiple myeloma and plasma cell leukemia patients. Expression is detected only on plasma cells and not detectable at significant levels on other cell types from bone marrow samples. Accordingly, the present invention has demonstrated the feasibility of using anti-CS1 antibodies as therapeutic agents for the treatment of cancer.  See ¶ 0024.
Williams teaches the anti-CS1 antibodies Luc90 and Luc63.  See ¶¶ 0036-0037, 0048 and Table 4. 
Williams teaches the anti-CS1 antibodies Luc90 and Luc63 induce antibody dependent cellular cytotoxicity and decrease tumor volumes in mouse xenograft multiple myeloma models.  See Examples 11-13 and Figs. 20-22.
Williams teaches single chain Fv and Fab forms of the antibodies.  See ¶¶ 0126-0127 and 0130. 
SEQ ID NO: 4 of Williams is identical to SEQ ID NO: 19. See Table 4 and Appendix.
SEQ ID NO: 3 of Williams comprises a sequence identical to residues 2 to 120 of SEQ ID NO: 17.  See Table 4 and Appendix.
SEQ ID NO: 4 of Williams comprises a sequence identical to residues 136 to 242 of SEQ ID NO: 17.  See Table 4 and Appendix.
SEQ ID NO: 3 of Williams comprises a sequence identical to residues 20 to 119 of SEQ ID NO: 28.  See Table 4 and Appendix.
SEQ ID NO: 4 of Williams comprises a sequence identical to residues 154 to 260 of SEQ ID NO: 28.  See Table 4 and Appendix.
SEQ ID NO: 5 of Williams is identical to the claimed SEQ ID NO: 20.  See Table 4 and Appendix.
SEQ ID NO: 6 of Williams is identical to the claimed SEQ ID NO: 21.  See Table 4 and Appendix.
Williams teaches the use of recombinant DNA technology to make recombinant forms of the antibodies of the invention.   See ¶¶ 0127-0129.

It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘494 claims and Williams and use nucleic acids encoding the anti-CS1 antibodies Luc90 and Luc63 for the construction of anti-CS1 CAR vectors and cells comprising the anti-CS1 CAR vectors because Williams teaches that CS1 has limited expression on normal tissues making it a useful target in cancer treatment and Williams teaches that the anti-CS1 antibodies Luc90 and Luc63 induce antibody dependent cellular cytotoxicity and decrease tumor volumes in mouse xenograft multiple myeloma models.  Thus, one would have been motivated to use the antigen binding domains of the anti-CS1 antibodies Luc90 and Luc63 for the construction of the for the construction of anti-CS1 CAR vectors and cells comprising the anti-CS1 CAR vectors of the ‘494 claims because the anti-CS1 antibodies Luc90 and Luc63 were shown to be effective for treatment.

12.	Claims 5-12, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,227,409 (Yu et al. March 12, 2019) for the reasons of record. 
The ‘409 claims are drawn to:
1. A method of providing an anti-tumor immunity in a subject with multiple myeloma (MM), the method comprising administering to the subject an effective amount of an immune effector cell genetically modified to express a chimeric antigen receptor (CAR) wherein the CAR comprises a CS1 antigen binding domain, a costimulatory signaling region, and an intracellular signaling domain, thereby providing an anti-tumor immunity in the subject; wherein the CS1 antigen binding domain comprises a single-chain variable fragment (scFv) of an antibody that specifically binds CS1. 
    2. The method of claim 1, wherein the immune effector cell is selected from the group consisting of a T cell, a Natural Killer (NK) cell, and a cytotoxic T lymphocyte (CTL). 
    3. The method of claim 1, wherein the costimulatory signaling region comprises the cytoplasmic domain of a costimulatory molecule selected from the group consisting of CD28 and 4-1BB. 
    4. The method of claim 1, wherein the CAR polypeptide is defined by the formula: SP-CS1-HG-TM-CSR-ISD; wherein "SP" represents a signal peptide, wherein "CS1" represents a CS1 antigen binding domain, wherein "HG" represents an optional hinge domain, wherein "TM" represents a transmembrane domain, wherein "CSR" represents a co-stimulatory signaling region, wherein "ISD" represents an intracellular signaling domain, and wherein "-" represents a bivalent linker; and wherein the CS1 antigen binding domain comprises a single-chain variable fragment (scFv) of an antibody that specifically binds CS1. 
    5. The method of claim 1, wherein the intracellular signaling domain comprises a CD3 zeta (CD3) signaling domain. 
    6. The method of claim 3, wherein the costimulatory molecule is CD28. 
    7. The method of claim 3, wherein the costimulatory molecule is 4-1BB. 
    8. The method of claim 1, wherein the subject is a human. 
    9. The method of claim 1, wherein the CS1 antigen binding domain consists of a single-chain variable fragment (scFv) of an antibody that specifically binds CS1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘409 claims and make a nucleic acid vector comprising a CS1 CAR with the structures of claims 1-7 because the ‘409 claims show that these structures are useful for a functional CS1 CAR.

13.	Claims 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,227,409 (Yu et al. March 12, 2019) as applied to claims 5-12, 21 and 22 above further in view of US 2005/0025763 (Williams et al. Feb. 3, 2005), “Williams” for the reasons of record.
The ‘409 claims teach as set forth above, but do not teach the sequence structures of claims 23-29. 
Williams teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘409 claims and Williams and use nucleic acids encoding the anti-CS1 antibodies Luc90 and Luc63 for the construction of anti-CS1 CAR vectors and cells comprising the anti-CS1 CAR vectors because Williams teaches that CS1 has limited expression on normal tissues making it a useful target in cancer treatment and Williams teaches that the anti-CS1 antibodies Luc90 and Luc63 induce antibody dependent cellular cytotoxicity and decrease tumor volumes in mouse xenograft multiple myeloma models.  Thus, one would have been motivated to use the antigen binding domains of the anti-CS1 antibodies Luc90 and Luc63 for the construction of the for the construction of anti-CS1 CAR vectors and cells comprising the anti-CS1 CAR vectors of the ‘409 claims because the anti-CS1 antibodies Luc90 and Luc63 were shown to be effective for treatment.
14.	Claims 5-12, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 15, 21 and 29-41 of co-pending Application No. 16/980,816 (published as US 2021/0087275) in view of US 2013/0280285 A1 (Schönfeld et al. Oct 24, 2013 filed Sep. 6, 2011, IDS), “Schönfeld” for the reasons of record.
The ‘816 claims are drawn to:
1. A vector comprising: a polynucleotide encoding a chimeric antigen receptor (CAR) comprising: (a) an antigen binding domain of a cancer or tumor targeting antibody; (b) a hinge domain; (c) a transmembrane domain; (d) and an intracellular domain; and a polynucleotide encoding a bispecific antibody comprising an antigen binding domain that recognizes and binds NKG2D. 
2. The vector of claim 1, wherein the CAR comprises: (a) an antigen binding domain of a cancer or tumor targeting antibody; (b) a CD8 alpha hinge domain; (c) a CD8 alpha transmembrane domain; (d) a CD28 costimulatory signaling region and/or a 4-1BB costimulatory signaling region; and (e) a CD3 zeta signaling domain. 
3. The vector of claim 1, wherein the cancer or tumor targeting antibody targets B-cell maturation antigen (BCMA) and/or SLAMF7 (also known as CS1 or CD319), and/or an equivalent of each thereof. 
4. The vector of claim 1, wherein the bispecific antibody comprises a ligand of NKG2D or an anti-NKG2D scFv and an antigen binding domain of an anti-BCMA antibody or anti-SLAMF7 antibody (also known as CS1 or CD319), and/or an equivalent each thereof. 
5. The vector of claim 1, wherein the bispecific antibody comprises CDR regions of an antibody to NKG2D and an antigen binding domain of an anti-BCMA antibody or anti-SLAMF7 antibody (also known as CS1 or CD319), and/or an equivalent of each thereof. 
10. An isolated cell comprising the vector of claim 1. 
15. The isolated cell of claim 10, wherein the isolated cell expresses the CAR and secretes the bispecific antibody. 
21. A method of inhibiting the growth of a cancer cell or a tumor expressing a cancer or tumor antigen, comprising contacting the cancer cell or tumor with the isolated cell of claim 10. 
29. The cell of claim 10, wherein the isolated cell is selected from a T-cell, a B-cell, a NK cell, a dendritic cell, a myeloid cell, a monocyte, or a macrophage 
30. The cell of claim 29, wherein the isolated cell expresses the CAR and secretes the bispecific antibody. 
31. A method of inhibiting the growth of a cancer cell or a tumor expressing a cancer or tumor antigen, comprising contacting the cancer cell or tumor with the isolated cell of claim 30. 
32. The vector of claim 1, wherein the CAR comprises a polynucleotide encoding: (a) an antigen binding domain of a cancer or tumor targeting antibody that targets B-cell maturation antigen (BCMA) or SLAMF7 (also known as CS1 or CD319); (b) a CD8 alpha hinge domain; (c) a CD8 alpha transmembrane domain; (d) a CD28 costimulatory signaling region and/or a 4-1BB costimulatory signaling region; and (e) a CD3 zeta signaling domain and the bispecific antibody comprises a ligand of NKG2D or an anti-NKG2D scFv. 
32 (33). The vector of claim 31, wherein: a. the polynucleotide encoding the antigen binding domain of a cancer or tumor targeting antibody comprises: SEQ ID NOS. 21 and 22, or SEQ ID NOS. 20 and 24, or SEQ ID NOS. 23 and 24, or SEQ ID NOS. 25 and 26, or SEQ ID NOS. 33 and 34; and b. the polynucleotide encoding the anti-NKG2D scFv comprises SEQ ID NOS. 27 and 28 or SEQ ID NOS. 30 and 31. 
33 (34). An isolated cell comprising the vector of claim 32, wherein the cell is selected from a T-cell, a B-cell, a NK cell, a dendritic cell, a myeloid cell, a monocyte, or a macrophage. 
34 (35). The isolated cell of claim 33, wherein the isolated cell expresses the CAR and secretes the bispecific antibody. 
35 (36). A method of inhibiting the growth of a cancer cell expressing a BCMA, comprising contacting the cancer cell with the isolated cell of claim 34. 
36 (37). The method of claim 35, wherein the cancer cell is a multiple myeloma cell. 
37 (38). A method of producing a CAR expressing cell comprising transducing an isolated cell with the vector of claim 1. 
38 (39). A method of producing a CAR expressing cell comprising transducing an isolated cell with the vector of claim 33. 
39 (40). A composition comprising the isolated cell of claim 33 and a carrier. 
40 (41). A composition comprising the isolated cell of claim 10 and a carrier.
The ‘816 claims do not teach the CAR structure of claim 5.
Schönfeld  teaches CARs from N to C-terminus with i) a signal peptide;  (ii) a target specific recognition domain;  (iii) a linker region, connecting domain (ii) and domain (iv); and (iv) an effector domain.  See ¶¶ 0001 and 0010-0015.
Schönfeld  teaches CARs from N to C-terminus with an immunoglobulin heavy chain signal peptide (SP), an ErbB2-specific single-chain Fv antibody fragment (scFv), the modified CD8 alpha-chain hinge region as a flexible linker (CD8 alpha), and CD28 and CD3 zeta-chain (zeta) as signaling domains. See Fig. 6A and ¶¶ 0193.
Schönfeld  teaches  that preferably, the effector domain (iv) comprises or consists of (is) [0084] (a) the zeta-chain of the human CD3 complex of the T-cell receptor or fragment(s) thereof; or a functional equivalent thereof,  (b) a fusion of a fragment of the human costimulatory CD28 receptor fused to a fragment of the zeta-chain of the human CD3 complex of the T-cell receptor, preferably a fusion of the transmembrane and intracellular domain of human CD28 with the intracellular domain of human CD3 zeta chain. See ¶¶ 0083-0085.

It would have been prima facie obvious to combine the teachings of the ‘816 claims and Schönfeld and construct a CS1-specific CAR with the structure of claim 5 because Schönfeld  teaches CARs from N to C-terminus with i) a signal peptide;  (ii) a target specific recognition domain;  (iii) a linker region, connecting domain (ii) and domain (iv); and (iv) an effector domain with a fusion of the transmembrane and intracellular domain of human CD28 with the intracellular domain of human CD3 zeta chain. Thus, given that the ordering of the domains of Schönfeld teaches that the ordering of domains of like that of claim 5 to be effective and oligo and polypeptide linkers can routinely be used to connect the various domains of the CAR and reduce steric interference, one would have been motivated with a reasonable expectation of success to construct a CS1-CAR with the structure of claim 5.
This is a provisional nonstatutory double patenting rejection.

13.	Claims 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 15, 21 and 29-41 of co-pending Application No. 16/980,816 (published as US 2021/0087275) in view of US 2013/0280285 A1 (Schönfeld et al. Oct 24, 2013 filed Sep. 6, 2011, IDS), “Schönfeld” applied to claims 5-12, 21 and 22 above further in view of US 2005/0025763 (Williams et al. Feb. 3, 2005), “Williams”.
The ‘816 claims and Schönfeld teach as set forth above, but do not teach the sequence structures of claims 23-29. 
Williams teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘816 claims, Schönfeld and Williams and use nucleic acids encoding the anti-CS1 antibodies Luc90 and Luc63 for the construction of anti-CS1 CAR vectors and cells comprising the anti-CS1 CAR vectors because Williams teaches that CS1 has limited expression on normal tissues making it a useful target in cancer treatment and Williams teaches that the anti-CS1 antibodies Luc90 and Luc63 induce antibody dependent cellular cytotoxicity and decrease tumor volumes in mouse xenograft multiple myeloma models.  Thus, one would have been motivated to use the antigen binding domains of the anti-CS1 antibodies Luc90 and Luc63 for the construction of the for the construction of anti-CS1 CAR vectors and cells comprising the anti-CS1 CAR vectors of the ‘816 claims and Schönfeld because the anti-CS1 antibodies Luc90 and Luc63 were shown to be effective for treatment.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	14.	Applicant respectfully acknowledges the rejections and requests the Office to hold the nonstatutory double patenting rejections in abeyance until allowable subject matter has been indicated.
Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the patented or co-pending claims and a terminal disclaimer has not been filed. Thus, the rejections are maintained for the reasons of record.   

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 5-12 and 21-29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/051718 (Shiku et al.  April 11, 2013, IDS), “Shiku” in view of Benson et al. (J. Clinical Oncology June 1, 2012, IDS), “Benson” and in view of US 2005/0025763 (Williams et al. Feb. 3, 2005, of record), “Williams”.
US 2014/0242701 A1 (Shiku et al.  Aug. 28, 2014, IDS), “Shiku” the publication of the national stage of WO 2013/051718 will be used and cited as the translation. 
Shiku teaches  a chimeric (CAR) comprising an extracellular domain capable of binding to an antigen, a transmembrane domain, and at least one intracellular domain, wherein the intracellular domain includes an intracellular domain of a glucocorticoid-induced tumor necrosis factor receptor (GITR), wherein the antigen is a tumor antigen and the extracellular binding domain is a single chain variable fragment.  See ¶¶ 0013-0023 and Fig. 1 and 2.
Shiku teaches that the intracellular domains comprises the CD3 signaling domain, CD28 and/or 4-1 BB co-stimulatory domains.  See Figs. 1 and 2 and ¶¶ 0067 and 0068. 
Shiku teaches that the domains of the CAR can be linked together by oligopeptide or polypeptide linkers, which would be bivalent as they bind both domains.  See ¶¶ 0069 and 0070. 
Shiku teaches that CAR comprises a spacer domain comprising a hinge region between the scFv and transmembrane domain. See ¶¶ 0072-0074.
Shiku teaches nucleic acid encoding the CAR including vectors. See ¶¶ 0077-0081.
Shiku teaches a producing T-cells comprising the CAR.  See ¶¶ 0025-0027. 
Shiku teaches that T-cells expressing the CAR exhibit high cytotoxic activity toward tumor cells expressing the targeted antigen.  See ¶¶ 0028 and Fig. 7.
Shiku teaches as set forth above, but does not teach a CAR targeting CS1 with a scFv antibody.
Benson teaches that the most promising target for monoclonal antibody mediated therapy of multiple myeloma is CS1.  See p. 2013-left column.  Benson teaches that CS1 cell surface expression is nearly ubiquitous in primary multiple myeloma, but it is not expressed in the majority of healthy tissues.  See p. 2013-left column.  
Benson teaches that the anti-CS1 antibody Elotuzumab/HuLuc63 has shown activity in clinical trials. See p. 2014. Benson teaches that Elotuzumab/HuLuc63 mediates its activity principally through antibody dependent cellular cytotoxicity.  See p. 2013-right column.
Williams teaches anti-CS1 antibodies and antigen binding fragments thereof for the treatment of diseases like cancer.  See Abstract and ¶¶ 0023-0024. 
Williams teaches the present invention is based in part on our discovery that there is no significant CS1 protein expression detected on platelets, red blood cells, endothelial cells (HuVECs), kidney cells, bronchial airway cells, small airway cells, prostate cells, liver cells or breast cells. CS1 expression is lymphoid specific, and is detected on cells from patients, including plasma cells from multiple myeloma and plasma cell leukemia patients. Expression is detected only on plasma cells and not detectable at significant levels on other cell types from bone marrow samples. Accordingly, the present invention has demonstrated the feasibility of using anti-CS1 antibodies as therapeutic agents for the treatment of cancer.  See ¶ 0024.
Williams teaches the anti-CS1 antibodies Luc90 and Luc63.  See ¶¶ 0036-0037, 0048 and Table 4. 
Williams teaches the anti-CS1 antibodies Luc90 and Luc63 induce antibody dependent cellular cytotoxicity and decrease tumor volumes in mouse xenograft multiple myeloma models.  See Examples 11-13 and Figs. 20-22.
Williams teaches single chain Fv and Fab forms of the antibodies.  See ¶¶ 0126-0127 and 0130. 
SEQ ID NO: 4 of Williams is identical to SEQ ID NO: 19. See Table 4 and Appendix.
SEQ ID NO: 3 of Williams comprises a sequence identical to residues 2 to 120 of SEQ ID NO: 17.  See Table 4 and Appendix of Office Action of 12/29/2021.
SEQ ID NO: 4 of Williams comprises a sequence identical to residues 136 to 242 of SEQ ID NO: 17.  See Table 4 and Appendix of Office Action of 12/29/2021.
SEQ ID NO: 3 of Williams comprises a sequence identical to residues 20 to 119 of SEQ ID NO: 28.  See Table 4 and Appendix of Office Action of 12/29/2021.
SEQ ID NO: 4 of Williams comprises a sequence identical to residues 154 to 260 of SEQ ID NO: 28.  See Table 4 and Appendix of Office Action of 12/29/2021.
SEQ ID NO: 5 of Williams is identical to the claimed SEQ ID NO: 20.  See Table 4 and Appendix of Office Action of 12/29/2021.
SEQ ID NO: 6 of Williams is identical to the claimed SEQ ID NO: 21.  See Table 4 and Appendix of Office Action of 12/29/2021.
Williams teaches the use of recombinant DNA technology to make recombinant forms of the antibodies of the invention.   See ¶¶ 0127-0129.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Shiku, Benson and Williams and make a CAR as taught by Shiku that binds CS1 with a CS1 scFv antibody binding domain as taught by Williams because Benson teaches that CS1 cell surface expression is nearly ubiquitous in primary multiple myeloma, but it is not expressed in the majority of healthy tissue,  Benson teaches that the anti-CS1 antibody Elotuzumab/HuLuc63 has shown activity in clinical trials, Williams teaches that CS1 has limited expression on normal tissues making it a useful target in cancer treatment and Williams teaches that the anti-CS1 antibodies Luc90 and Luc63 induce antibody dependent cellular cytotoxicity and decrease tumor volumes in mouse xenograft multiple myeloma models.  One would have been motivated with a reasonable expectation of success given the anti-cancer activity of CS1 antibodies taught by Benson and Williams and given that Benson teaches that the most promising target for monoclonal antibody mediated therapy of multiple myeloma is CS1.


Conclusion
16.	All other objections and rejections recited in the December 29, 2021 are withdrawn in view of Applicant’s amendments and arguments.
17.	No claims allowed.
18.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642